Ross and Milonas, JJ.,
dissent in a memorandum by Milonas, J., as follows: In my opinion, the order being appealed herein should be affirmed. H Special Term properly treated the failure of defendant Artec Metals, Inc., to appear at the court-ordered examination before trial as a default. CPLR 5015 (subd [a], par 1) provides that a court may relieve a party from “excusable” default upon “such terms as may be just”. This has been construed to require that a party seeking to vacate a default must demonstrate a reasonable excuse for the default and a prima facie showing of a meritorious defense to the action. (Barasch v Micucci, 49 NY2d 594; Tat Sang Kwong v Budge-Wood Laundry Serv., 97 AD2d 691; Klein v Actors & Directors Lab, 95 AD2d 757; Adam v Hilton Hotels Corp., 91 AD2d 884.) Thus, even assuming the adequacy of the excuse offered by defendant — that the corporation had been dissolved and no one could be located who possessed knowledge of the accident in question and that, therefore, there was no willful refusal to comply with the court’s order — absolutely no meritorious defense has been set forth by defendant. In that regard, it is not the responsibility of this court to search through the record in order to attempt to find such a defense on defendant’s behalf. The fact is that defendant had more than sufficient notice that a witness had to be produced for the examination on penalty of having its answer stricken. Indeed, defendant’s principal, Daniel Weiss, died two years prior to the underlying motion, so it should have been long evident that someone else would have to be examined in *760his place. Yet notwithstanding this situation, no one appeared. Under these circumstances, Special Term did not abuse its discretion in declining to vacate the default.